NO. 12-03-00081-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


GENERAL SHELTERS OF TEXAS, LTD.

FRED WULF MANAGEMENT, L.L.C.

AND JAMES CAMPBELL §
	APPEAL FROM THE 124TH
MANAGEMENT COMPANY,
APPELLANTS

V.§
	JUDICIAL DISTRICT COURT OF

ALLEN HICKS,
APPELLEE§
	GREGG COUNTY, TEXAS




MEMORANDUM OPINION ABATING APPEAL
PER CURIAM

 On February 10, 2003, the judgment was signed in this case.  Appellants perfected an appeal
to this court on March 10, 2003, and the reporter's record was due on or before April 11, 2003.  Tex.
R. App. P. 35.1.  Portions of the reporter's record were filed by two court reporters.  Extensions of
time were granted to a third court reporter through June 26, 2003 with "no further extensions"
allowed.  Because the remaining portion of the record was still not filed within the prescribed
deadline, we notified the reporter and the parties on July 14, 2003 that the case would be submitted
without a complete reporter's record and that Appellants' brief must be filed on or before August 13,
2003.
	On August 6, 2003, Appellants filed an unopposed motion for an extension of time to file
Appellants' brief.  As grounds therefor, Appellants describe their unsuccessful efforts to locate the
court reporter responsible for preparing the unfiled portion of the record.  Further, Appellants
describe their communications with a third party who informed them of the circumstances preventing
the reporter from completing the record as well as the possibility that the record is not recoverable
because of the reporter's equipment problems.  On the date Appellants' motion was filed, Appellants
were awaiting further information from the reporter concerning the status of the record.
	After considering the motion of the parties and the allegations thereof, we deny the motion
for extension of time.  However, in the interest of justice, the appeal is abated and removed from the
court's active docket until further order of this court.  If the record has not been filed sooner, the
parties shall provide this court with a status report on September 30, 2003 which includes the
anticipated date for filing the record.
Opinion delivered August 13, 2003.
Panel consisted of Worthen, J., Griffith, J., and DeVasto, J.






























(PUBLISH)